Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE KBW, Inc. Announces 2009 Fourth Quarter and Full-Year Results New York, NY – February 18, 2010 – KBW, Inc. (NYSE: KBW), a full-service investment bank that specializes in the financial services sector, today announced non-GAAP operating net income of $5.3 million, or $0.15 per diluted share, for the quarter ended December 31, 2009.This compares to a non-GAAP operating net loss of $20.2 million, or $0.65 per diluted share for the corresponding quarter in 2008 and operating net income of $13.4 million, or $0.37 per diluted share for the third quarter of 2009.Non-GAAP operating net income for the year ended December 31, 2009 was $29.1 million, or $0.81 per diluted share.This compares to a non-GAAP operating net loss of $55.3 million, or $1.79 per diluted share for 2008.See “Non-GAAP Financial Measures” below for a reconciliation of our non-GAAP operating results to our GAAP results.GAAP net income was $3.8 million, or $0.11 per diluted share, for the quarter ended December 31, 2009 and $23.6 million, or $0.66 per diluted share, for the year ended December 31, 2009.This compares to net losses of $22.1 million, or $0.71 per diluted share, for the quarter ended December 31, 2008 and $62.3 million, or $2.02 per diluted share, for the year ended December 31, 2008. GAAP net income for the third quarter of 2009 was $11.9 million, or $0.33 per diluted share. John G.
